



Exhibit 10.7




COMMUNITY TRUST BANCORP, INC.


SENIOR MANAGEMENT INCENTIVE
COMPENSATION PLAN


EFFECTIVE JANUARY 1, 2019









--------------------------------------------------------------------------------





SENIOR MANAGEMENT INCENTIVE COMPENSATION PLAN


TABLE OF CONTENTS


ARTICLE


I. Objectives
II. Definitions
III. Administration of the Plan
IV. Participant Eligibility
V. Payment to Participants
VI. Determination of Annual Award Fund
VII. Calculation of Award
Table I - 2019 Annual Cash Incentive Compensation
Award - Group I


Table II - 2019 Annual Cash Incentive Compensation
Award - Group II


Table III - 2019Annual Cash Incentive Compensation
Award - Group III


Table IV - 2019 Senior Management Incentive
Compensation Plan - Stock Option Awards
VIII. Miscellaneous Provisions
Attachment A - Notice of Participation


Attachment B - Designation of Beneficiary









--------------------------------------------------------------------------------





ARTICLE I


OBJECTIVES


Section 1.01
This plan is designed to reward senior management for meeting or exceeding
industry standards for profitability and adopted to achieve the following
objectives:




(a)
Increase the profitability and growth of Community Trust Bancorp, Inc. in a
manner which is consistent with other goals of the Company, its stockholders and
its employees,





(b)
Provide executive compensation which is competitive with other financial
institutions,





(c)
Attract and retain personnel of outstanding ability and encourage excellence in
the performance of individual responsibilities,





(d)
Motivate and reward those members of management who contribute to the success of
the Company,





(e)
Distinguish among the performance contributions of some individuals by providing
financial recognition for individual performance, as well as group performance,
and





(f)
Allow the flexibility which permits revision and strengthening from time to time
to reflect changing organizational goals and objectives.



ARTICLE II


DEFINITIONS


Section 2.01
As used herein, the following words and phrases shall have the meanings below
unless the context clearly indicates otherwise:




(a)
“Annual Incentive Plan” or “Annual Plan” shall mean the Senior Management
Incentive Compensation Plan set forth in this document and all amendments
thereto.





(b)
“Award Period” means one Fiscal Year.





(c)
“Board” means the Board of Directors of Community Trust Bancorp, Inc.





(d)
“Company” means Community Trust Bancorp, Inc., and its subsidiaries.





(e)
“Compensation Committee” means the Compensation Committee of the Board.





(f)
“Disability” means the total and permanent disability of a participant as
defined by any Long-Term Disability Plans in effect for the Company and as
thereafter may be amended.





(g)
“Effective Date” means the date upon which the Plan shall become effective.





(h)
“Fiscal Year” means the accounting period adopted by the Company for federal
income tax purposes.





(i)
“Participant” means a person designated by the Company to participate in the
Plan.





(j)
“Plan” shall mean the Company’s Senior Management Incentive Compensation Plan.





(k)
“Salary” or “Salaries” shall mean the base salary in effect for each participant
as of the last pay period in December of the Award Period.



(l)
“Stock Option” shall mean stock options granted under the Community Trust
Bancorp, Inc. 2015 Stock Ownership Incentive Plan as hereinafter may be amended
including substitutions or replacements of the Plan.  Such options shall be
Incentive Stock Options to the extent possible under tax laws in effect at the
time the option is awarded.



(m)
“Restricted Stock” shall mean restricted stock granted under the Community Trust
Bancorp, Inc. 2015 Stock Ownership Incentive Plan as hereinafter may be amended
including substitutions or replacements of the Plan.



ARTICLE III


ADMINISTRATION OF THE PLAN


Section 3.01
The Compensation Committee shall administer the Plan and employ such other
agents as may reasonably be required to administer the Plan.


Section 3.02
The Compensation Committee shall adopt such rules and regulations of general
application as are beneficial for the administration of the Plan and shall make
all discretionary decisions involving a participant of the Plan. Said committee
shall also have the right to interpret the Plan, to determine the Effective
Date, and to approve all employees who are to participate in the Plan.


Section 3.03
A majority of the Compensation Committee shall constitute a quorum.  The acts of
a majority of the members present at any meeting at which there is a quorum
shall be valid acts.  Acts reduced to and approved in writing by a majority of
said committee shall also be valid acts.


Section 3.04
All incentive compensation payable under the Plan shall be paid from the general
assets of the Company.  To the extent that any person acquires a right to
receive payments under the Plan, such right shall be no greater than the right
of any unsecured creditor of the Company.


Section 3.05
The Compensation Committee may authorize the Chairman, President and CEO of the
Company to send a written notice of such Plan to each selected Participant.  No
person shall have the right to be included in the Plan until receiving said
notice in the form of Attachment "A" hereto.


Section 3.06
All costs and expenses involved in the administration of this Plan shall be paid
by the Company.


Section 3.07
Any determination or action of the Compensation Committee or the Board shall be
final, conclusive and binding on all participants and their beneficiaries,
heirs, personal representatives, executors and administrators.


Section 3.08
The Board of Directors, in its sole discretion, may amend, modify or terminate
the Plan at any time.  The Compensation Committee shall also annually review the
pre-determined performance standards and may amend such schedules in its sole
discretion. Notwithstanding the foregoing, after the 90th day of the year, the
performance standards may not be amended in a manner which would increase the
amount of incentive compensation payable over the amount which would have been
payable under the performance standards previously established for such year.


ARTICLE IV


PARTICIPANT ELIGIBILITY


Section 4.01
The following groups shall participate in the Plan:




(a)
Group I shall consist of CEOs of Community Trust Bancorp, Inc. (CTBI) and
Community Trust Bank, Inc. (CTB) plus all other Executive Committee positions of
the Corporation.





(b)
Group II shall consist of the (1) CTB officers responsible for the various
consolidated functions as selected by the CTB CEO; (2) the Presidents of each
market; and (3) the Community Trust and Investment Company (CTIC) officers
responsible for various departments as selected by the CTIC CEO.



(c)
Group III shall consist of Senior Vice Presidents of consolidated functions who
are selected for participation by the Compensation Committee.



(d)
Individuals below senior vice president level may be recommended and approved by
the Compensation Committee for special awards of options for extraordinary
performance.



Section 4.02
Voluntary or involuntary termination of full-time employment of a Participant
prior to the payment of incentive awards for an Award Period will result in such
Participant forfeiting any incentive compensation for the Award Period (except
as provided in Section 4.03 herein).


Section 4.03
If a Participant dies, retires, becomes disabled, or is granted a leave of
absence during an Award Period, the Compensation Committee may, at its
discretion or under such rules as it may have prescribed, award partial
incentive compensation based on the level of achievement in relation to goals
established for the Award Period.


Section 4.04
Directors who are also employees of the Company shall be eligible to participate
in the Plan.  However, a director who is compensated on the basis of a fee or
retainer, as distinguished from a salary, shall not be eligible.


Section 4.05
New employees of the Company and persons promoted during the Award Period who
were not eligible to participate in the Plan at the beginning of the Award
Period, but have become a member of Group I, II, or III shall participate in the
Plan so long as such eligibility came into existence no later than six (6)
months after the beginning of said Award Period.  If a person becomes eligible
at a date later than six (6) months into an Award Period, such person shall not
be a Participant under this Plan until the first day of the next Award Period.


ARTICLE V


PAYMENT TO PARTICIPANTS


Section 5.01
Incentive compensation to be awarded under the Plan shall be paid to
Participants within thirty days after the close of the Award Period.  Awards are
not earned until paid to Participants. Except if an incentive is earned it will
be payable to employees who retired effective the end of the award period.


Section 5.02
A Participant may elect to defer payment of all or part of his or her incentive
compensation so long as the Participant requests such deferred payment under the
terms of the Company’s Voluntary Deferred Compensation Plan.


ARTICLE VI


DETERMINATION OF ANNUAL AWARD


Section 6.01
The actual amount of the Senior Management Incentive Compensation Plan award
shall be calculated according to a schedule comparing earnings per share (EPS)
and return on average assets (ROAA) for the Award Period to a pre-determined
performance standard.  When performance meets the established performance
standards, the award fund will be adjusted according to the performance table.


Section 6.02
In the event that the ROAA or EPS targeted performance is not attained but the
target net income is attained, the amount of the award under the Senior
Management Incentive Plan shall be paid at the base level of target performance
payment.


Section 6.03
There shall be a minimum acceptable performance beneath which no incentive
awards are paid and a maximum above which there is no additional award paid to
avoid excessive payout in the event of windfall profits.  Said minimum and
maximum shall be reviewed annually and amended when necessary at any time in the
sole discretion of the Compensation Committee; provided, however, that the
minimum may not be reduced and the maximum may not be increased after the 90th
day of the year.


Section 6.04
A Participant who is rated a "4" or "5" on the most recent Performance Appraisal
and Development Plan shall not be eligible to receive an award under the Plan.


ARTICLE VII


CALCULATION OF AWARD


Section 7.01
The Corporation’s Group I will earn an award determined by EPS and ROAA as shown
below:


TABLE I


2019 ANNUAL CASH INCENTIVE COMPENSATION AWARD
INITIAL CALCULATION


Group I - Executive Committee of Community Trust Bancorp, Inc.


Target
Award as a % of Target Award
Award as a % of Salary
Award as a % of Salary
Award as a % of Salary
ROAA
 
CTBI CEO
CTB CEO
Group I
 
1.38%
50%
25%
20%
15%
Base
1.45%
100%
50%
40%
30%
 
1.48%
150%
75%
60%
45%
 
1.51%
200%
100%
80%
60%



·
For 2019, the targeted (base) ROAA is established as follows: ROAA of 1.45% and
EPS of $3.49 per the Company’s budget.



·
For 2019, net income target is $61,984,000.



·
These results are after accrual of the incentive.



Section 7.02
The Corporation’s (Group II) will earn an award determined by EPS growth and
ROAA as shown below:




TABLE II


2019ANNUAL CASH INCENTIVE COMPENSATION AWARD
INITIAL CALCULATION


Group II – Consolidated Division Officers of CTBI and Market Presidents



Target
Award as a % of
Target Award
Award as a % of Salary
ROAA
 
Group II
 
1.38%
50%
3.50%
Base
1.45%
100%
7.00%
 
1.48%
112%
7.84%
 
1.51%
125%
8.75%



·
For 2019, the targeted (base) ROAA is established as follows: ROAA of 1.45% and
EPS of $3.49 per the Company’s budget.



·
For 2019, net income target is $61,984,000.



·
These results are after accrual of the incentive.



Section 7.03
Senior Vice Presidents of consolidated functions designated by the Compensation
Committee will earn an award determined by EPS growth and ROAA as shown below:


TABLE III


2019 ANNUAL CASH INCENTIVE COMPENSATION AWARD
INITIAL CALCULATION


Group III - Senior Vice Presidents of Consolidated Functions



Target
Award as a % of
Target Award
Award as a % of Salary
ROAA
 
Group III
 
1.38%
 50%
2.75%
Base
1.45%
100%
5.50%
             

1.48%
106%
5.83%
 
1.51%
122%
6.71%



·
For 2019, the targeted (base) ROAA is established as follows: ROAA of 1.45% and
EPS of $3.49 per the Company’s budget.



·
For 2019, net income target is $61,984,000.



·
These results are after accrual of the incentive.



Section 7.04
Participants in Groups I, II, and III shall be eligible to receive Stock Option
awards on the same day that cash awards are paid under the terms of this Plan. 
Such Stock Options shall have a face value equal to the percentage of salary
shown on Table IV below, adjusted in the same manner and in the same proportion
as cash awards are adjusted under the terms of Sections 7.01, 7.02, and 7.03,
and rounded down as necessary to grant for whole shares. The Committee at its
sole discretion may choose to issue Restricted Stock or a combination of Options
and Restricted Stock of an amount recommended by the Compensation Committee and
approved by the Board of Directors of Community Trust Bancorp, Inc. subject to
any limitations of the 2015 Stock Ownership Incentive Plan.


TABLE IV


2019 SENIOR MANAGEMENT INCENTIVE COMPENSATION PLAN
STOCK OPTION AWARDS


Target
Stock Option Award as a % of Salary
ROAA
CTBI CEO
CTB CEO
Group I
Group II
Group III
 
1.38%
10.00%
   8.757%
   7.50%
   5.00%
2.25%
Base
1.45%
20.00%
17.515%
15.00%
10.00%
4.50%
 
1.48%
21.00%
18.375%
15.75%
10.50%
4.75%
 
1.51%
23.00%
20.125%
17.25%
11.50%
5.00%



·
For 2019, the targeted (base) ROAA is established as follows: ROAA of 1.45% and
EPS of $3.49  per the Company’s budget.



·
For 2019, net income target is $61,984,000.



·
These results are after accrual of the incentive.



ARTICLE VIII


MISCELLANEOUS PROVISIONS


Section 8.01
The Compensation Committee may elect to remove unusual, extraordinary or
non-recurring items from the calculation of the earnings per share.


Section 8.02
The Company shall not merge into or consolidate with another entity or sell all
or substantially all of its assets to another entity unless such other entity
shall become obligated to perform the terms and conditions hereof relating to
any awards already earned but not yet paid to the participant on his/her behalf.









--------------------------------------------------------------------------------





ATTACHMENT A


NOTICE OF PARTICIPATION


is eligible for participation in the 2019 Plan Year for Community Trust Bancorp,
Inc. Senior Management Incentive Compensation Plan, such participant being
subject to all of the terms and conditions of said Plan.


Compensation Committee of the Board of Directors


BY: ___________________________________


Dated: ____________________





--------------------------------------------------------------------------------





ATTACHMENT B


DESIGNATION OF BENEFICIARY


I, , a participant in the Community Trust Bancorp, Inc. Senior Management
Incentive Compensation Plan, name the following as my primary beneficiary under
said Plan in the event of my death prior to receiving an award payable to me
under said Plan.
   

Name Relationship
 

Address


If the primary beneficiary predeceases me, I designate the following persons as
a contingent beneficiary, in the order shown, to receive an award payable to me
under the Plan:
   

Name Relationship
 

Address


   

Name Relationship
 

Address


   

Name Relationship
 

Address


This supersedes any previous beneficiary designation made by me with respect to
this Plan.  However, any compensation covered by the Community Trust Bancorp,
Inc. Voluntary Deferred Compensation Plan shall be governed by the Beneficiary
Designation applicable to that Plan.


   

Date Signature of Participant



